Case 4:20-cv-11555-MFL-PTM ECF No. 12, PageID.357 Filed 01/28/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANTRELL V. BROWN,

      Plaintiff,                                    Case No. 20-cv-11555
v.                                                  Hon. Matthew F. Leitman

STATE OF MICHIGAN, et al.,

     Defendants.
__________________________________________________________________/
                  ORDER DENYING PLAINTIFF’S
             MOTION FOR RECONSIDERATION (ECF No. 11)

      On June 1, 2020, Plaintiff Antrell V. Brown filed a Complaint against the

State of Michigan and others. (See Compl., ECF No. 1.) The same day, Brown filed

a Motion for Permanent Injunction. (See Mot., ECF No. 2). The Court could not

read Brown’s filings because, among other things, the writing was not dark enough.

For that reason, on July 2, 2020, the Court directed Brown to resubmit his filings in

a legible format. (See Order, ECF No. 3.) On July 10, 2020, Brown objected to the

Court’s order to resubmit the filings. (See Brown’s Obj., ECF No. 5.) On August

11, 2020, the Court overruled Brown’s objection and re-directed him to resubmit the

filings in a legible format. (See Order, ECF No. 7.) On September 29, 2020, Brown

filed another motion (see Mot., ECF No. 8.), and that filing was also not legible.

      Because Brown failed to comply with the Court’s orders and failed to provide

legible copies of his pleadings and other filings, the Court dismissed this action

                                          1
Case 4:20-cv-11555-MFL-PTM ECF No. 12, PageID.358 Filed 01/28/21 Page 2 of 2




without prejudice on January 4, 2021. (See Order, ECF No. 10.) Brown has now

filed what he calls “objections” to the Court’s order of dismissal. (See Brown’s Obj.,

ECF No. 11.)      The Court will construe Brown’s objections as a motion for

reconsideration of the Court’s January 4, 2021, order dismissing his Complaint, and

it DENIES the motion.

      Brown’s motion does not explain, in any way, why the Court erred when it

dismissed his Complaint without prejudice. Moreover, the motion itself is largely

illegible and difficult to read.   Simply put, the motion does not provide any

discernable basis for reconsidering the dismissal of Brown’s Complaint.

      For all of these reasons, Brown’s motion for reconsideration (ECF No. 11) is

DENIED.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: January 28, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 28, 2021, by electronic means and/or
ordinary mail.
                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          2
